Present:    All the Justices

DONALD KARL STOCKDALE, JR.

v.   Record No. 002485                           PER CURIAM
                                            September 14, 2001
PATRICIA MAXWELL STOCKDALE

                FROM THE COURT OF APPEALS OF VIRGINIA

      We awarded this appeal to review a judgment of the Court

of Appeals holding that the trial court's statement that the

respondent, Donald Karl Stockdale, Jr., bore the burden of

showing by a preponderance of the evidence that his

relationship with his children would be substantially impaired

by their relocation was error, but that the error was

harmless.     Stockdale v. Stockdale, 33 Va. App. 179, 532 S.E.2d

332 (2000).

      For the reasons set forth in the opinion of the Court of

Appeals, we will affirm that court's judgment.